Citation Nr: 0800472	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-34 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
shoulder disability of myalgia of the left supraspinatus 
muscle with traumatic arthritis and radiculopathy of the left 
arm.


REPRESENTATION

Appellant represented by:	Nancy Foti, Attorney


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945 and from October 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that granted the veteran a 10 percent rating for 
his service-connected left shoulder disability effective 
November 7, 2001.  A March 2004 rating decision increased to 
the rating for his left shoulder disability to 20 percent, 
effective October 29, 2001.  As this 20 percent rating is 
less than the maximum available rating, the issue remains on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board and in August 2005, 
the Board issued a decision which denied entitlement to 
rating in excess of 20 percent for a left shoulder 
disability.  The veteran appealed the August 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2006, the Secretary of Veterans 
Affairs, by and through the Office of the General Counsel, 
and the appellant, through his attorney, filed a Joint Motion 
for an Order Vacating the Board Decision (Joint Motion).  The 
Joint Motion requested that the Court vacate the Board's 
August 2005, decision.  The Joint Motion further requested 
that the matter be remanded to the Board to assist the 
appellant in the development of his claim, for readjudication 
of the left shoulder disability, to include any neurological 
residuals, and to provide an adequate statement of its 
reasons and bases for its findings and conclusions.  By an 
Order dated in June 2006, the Court granted the Joint Motion, 
and the case was thereafter returned to the Board.  The Board 
remanded the case in December 2006 for additional 
development.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not show severe muscle disability of muscle group IV; or 
limitation of motion of the arm midway between the side and 
shoulder level or to 25 degrees from the side.  

2.  The competent and probative medical evidence of record 
shows neuralgia of the left upper extremity related to the 
service-connected left shoulder disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for myalgia of the left supraspinatus muscle with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
Part 4, §§ 4.7, 4.56, 4.71a, 4.73, 3.159, 4.1, 4.2 Diagnostic 
Codes (DCs) 5003, 5010, 203, 5201, 5304 (2007).

2.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a separate disability rating of 20 
percent under Diagnostic Code 8710 for neuralgia of the left 
upper extremity are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.124, 4.124a, Diagnostic Code (DC) 
8710 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2001, August 
2005, and January 2007; rating decisions in May 2002, August 
2002, and March 2004; a statement of the case in November 
2003; and a supplemental statement of the case in March 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in June 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran seeks a rating in excess of 20 percent for his 
left shoulder disability and contends that a separate rating 
should be assigned for neurological manifestations of his 
left shoulder disability.  The veteran contends that his 
elbow and wrist hurt continuously and this pain is directly 
related to his shoulder.  He claims that he experiences 
severe pain in his elbow and shoulder with virtually any 
activity.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder as determined by a schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  In 
determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2007).  
An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

The determination of whether an increased rating is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

A July 1950 rating action granted service connection for 
myalgia of the left supraspinatus muscle and assigned a zero 
percent (noncompensable) evaluation effective from May 1950.  
The evidence reviewed consisted of service medical records 
that showed the veteran was treated in service for acute 
myalgia of the left supraspinatus muscle; an April 1950 
private medical statement that the veteran was suffering from 
a chronic condition of the left shoulder; and the report of a 
June 1950 VA medical examination that showed an essentially 
normal left shoulder.  The RO continued the noncompensable 
evaluation in a July 1953 rating decision.  

With the veteran's claim received in November 2001, he 
submitted an October 1976 private medical record for surgery 
on his left shoulder for relief of chronic bicep tendonitis.  
An October 2001 private medical record shows the veteran was 
seen for complaints of left shoulder and arm pain.  He had 
slight limitation of motion in terms of internal and external 
rotation of the shoulder.  The deltoid strength was 
satisfactory.  He had mild to moderate osteoarthritis of the 
glenohumeral joint of the left shoulder.  

At a January 2002 VA examination of the left shoulder, 
forward flexion was to 170 degrees, shoulder abduction was to 
90 degrees without pain, but further abducted to 170 degrees 
with some degree of stiffness and pain.  External rotation of 
his left shoulder was 90 degrees and internal rotation was 90 
degrees.  Strength in his left shoulder was 4/5 compared to 
his right shoulder.  He had a well-healed anterior scar over 
the anterior aspect of his left shoulder.  The impression was 
chronic left shoulder pain related to osteoarthritic changes 
in his shoulder as well as tendonitis which were related to 
the shoulder injury suffered in service.

A private medical doctor wrote in July 2002 that the veteran 
had exquisite tenderness over the anterior lateral corner of 
the acromion.  He had a well-healed scar anteriorly.  There 
was marked crepitance on motion of the shoulder.  He had no 
palpable effusion.  He had abduction to 110 degrees actively, 
130 degrees passively, external rotation to 20 degrees, and 
internal rotation to 45 degrees.  There was pain on extremes 
of motion in all planes.  The motor and sensory functions 
distally were intact.  X-rays showed some arthritic changes 
of the glenoid humeral joint.  A MRI study demonstrated that 
the rotator cuff was apparently intact.  There were arthritic 
changes and what appeared to be an impingement syndrome.  The 
impression was traumatic arthritis, impingement syndrome and 
incompetent rotator cuff, of the left shoulder.  The examiner 
thought that the basic factor in the shoulder impairment was 
the arthritic changes which had occurred from the in service 
trauma.  The ramifications of the arthritic change were loss 
of range of motion, chronic pain, and weakness.  The 
physician noted that in accordance with the AMA Guides for 
the Evaluation of Permanent Impairment 5th Edition, the 
veteran would most appropriately be rated as having 30 
percent upper extremity impairment.  

The veteran saw a private physician in November 2002 for 
complaints of left shoulder pain and pain in the left elbow.  
He had tenderness over the anterior lateral corner of the 
acromion.  He had no effusion but had restricted range of 
motion with abduction actively to 85 degrees and passively to 
100.  Internal and external rotation was restricted and 
painful.  He had pain over the biceps tendon insertion 
anteriorly.  He had full range of motion of the elbow.  He 
had no effusion and strength was good.  An x-ray of his left 
elbow was within normal limits for bony architecture.  The 
doctor opined that the elbow pain was probably referred from 
the shoulder.  He could detect no obvious local pathology in 
the elbow and found it interesting that the pain was directly 
over the biceps tendon which also traversed the shoulder 
joint.  

At an April 2003 VA joints examination, the veteran reported 
that he had occasional shooting pains down his left arm into 
his wrist and elbow, although not on the day of examination.  
He did not take any prescription pain medications, but used 
over the counter medications.  A January 2002 x-ray could 
represent calcific tendonitis or hypertrophic calcification 
with his soft tissue.  There was also an anterior osteophyte 
projection in the AC joint.  On examination, he had 
approximately 110 degrees of shoulder flexion and normal 
internal and external rotation and normal strength.  There 
was positive tenderness to palpation over the anterior 
deltoid and beneath the collar bone.  There was normal range 
of motion of the left elbow, with no tenderness to palpation, 
no joint effusion.  There was normal range of motion of the 
left wrist with no tenderness to palpation; he had normal 
sensation, 4+/5 biceps and triceps strength and normal 
reflexes.  The examiner found that the veteran had chronic 
shoulder pain secondary to dislocation suffered in 1943.  It 
also sounded like he had occasional neuropathic pain 
radiating to his elbow and wrist, and therefore, the examiner 
did not suspect intrinsic left elbow or left wrist disease.  
He was fairly disabled from this condition related to pain.  

A private physician saw the veteran in May 2003 for follow-up 
of left upper extremity pain.  He was tender to palpation 
throughout the shoulder and the biceps tendon.  He had 0 to 
90 degrees of abduction and 110 degrees of flexion with good 
internal and external rotation.  Strength was 5-/5 in the 
shoulder in flexion and abduction and 5/5 with internal and 
external rotation.  Range of motion of the elbow and wrist 
were full.  Grip strength was 5/5.  Strength in pronation and 
supination was 5/5.  After exercising the arm, he had 
increased pain throughout the shoulder and arm.  The 
assessment was chronic left shoulder pain with left arm 
radiculopathy.  He would continue to take his over the 
counter medications.  He was given a prescription for 
medication to be taken on occasion if over the counter 
medicine was not strong enough for him.  Because of the 
radiculopathy down the arm, this had increased his disability 
rather than the pain simply being in the shoulder.  He was to 
return in six months for follow-up.

VA outpatient treatment records show that when seen in 
December 2002 he had complaints of pain to his left shoulder 
and arm.  In June 2003, it was noted that he was a retired 
insurance agent.  He was using Advil as needed and was doing 
well.  

A private medical record shows that the veteran presented in 
January 2003 with continued complaints of left shoulder pain 
with some radiation down to the left elbow.  He demonstrated 
approximately 120 degrees of abduction and slightly less in 
flexion.  Internal rotation was also limited by approximately 
20 degrees.  External rotation was also significantly 
limited, however was symmetric to the right side.  He 
demonstrated some mild crepitation across the anterior 
portion of the glenohumeral joint on range of motion.  There 
was no catching sensation.  He was neurovascularly intact to 
the left upper extremity with symmetric strength to the right 
side.  He had degenerative joint disease of the left shoulder 
and left shoulder rotator cuff deficiency.  He was offered 
some prescription strength pain medication, however, he chose 
to continue with over the counter pain medications at that 
time.  

At a February 2003 VA peripheral nerves examination, the 
veteran reported that he had worked as an insurance agent all 
of his life.  He was 79 years old and still continued to 
work.  He was right handed.  He noted that because of his 
desk job he had been able to kind of live with shoulder pain 
ever since his injury.  He reported that pain radiated down 
his left arm and at times his hand and whole arm could feel 
numb.  He had no neck problems or any known neck injuries.  
Flexion of the left shoulder was to 120 and abduction was to 
90 degrees.  He had external rotation to 85 degrees and 
internal rotation to 80 degrees.  His grip strength was 4+/5 
on the left.  He had normal range of motion of his elbow as 
well as his hand.  The assessment was left shoulder injury, 
suspected rotator cuff disease with left arm radiculopathy.  
It appeared that he had some neurologic disability of his 
left arm related to his shoulder pain based on the fact that 
his pain had progressed.  It was as likely as not that this 
pain and disability in his left arm was related to his left 
shoulder condition.  

A private medical doctor wrote in December 2004 that the 
veteran had been followed in his clinic for left shoulder 
pain.  He had a remarkable loss of range of motion and 
appeared to have a loose body in the joint.  X-rays show 
osteophytic changes as well as some osteoarthritic change.  

At a February 2007 VA examination, there was no loss of a 
bone or part of a bone.  There were no recurrent shoulder 
dislocations.  Forward elevation on active motion was to 70 
degrees, with pain beginning and ending at 70 degrees; and on 
passive motion was to 80 degrees, with pain beginning at 70 
degrees and ending at 80 degrees.  Abduction was to 70 
degrees, with pain beginning and ending at 70 degrees; on 
passive motion, abduction was to 80 degrees, with pain 
beginning at 70 degrees and ending at 80 degrees.  Internal 
rotation on active motion was to 90 degrees without pain.  
External rotation on active and passive motion was to 40 
degrees with pain beginning and ending at 40 degrees.  For 
all movements, there was no additional limitation of motion 
on repetitive use.  There was no joint ankylosis or 
inflammatory arthritis.  

The diagnosis was rotator cuff tendonitis of the left 
shoulder.  The response to the general occupational effect of 
the problem was that the veteran was not employed.  There 
were no effects on the personal activities of daily living 
but severe effects on chores, and moderate effects on 
shopping, exercise, sports, and recreation.  The medical 
opinion appears to be that the left arm radiculopathy is at 
least as likely as not (50/50 probability) caused by or a 
result of injury to the left shoulder.  The rationale was 
that injury to joint suffered in shoulder injury most likely 
led to development of nerve damage as the nerve traveled 
through the shoulder joint and caused the pain and 
intermittent numbness he now suffers.  

The examiner also provided a peripheral nerves examination 
and noted that the veteran had numbness and pain down his 
left arm which had become progressively worse.  The symptoms 
were numbness and pain from the anterior shoulder to the left 
wrist.  The biceps and triceps of the left upper extremity 
were affected with muscle strength described as four and 
there was weakness of flexion and extension of the left 
elbow.  The affected nerves were the bicep and tricep.  There 
was no loss of sensory function of the left upper extremity.  
There were no affected nerves involved with sensory function.  
The left bicep reflex (C5-C6) was the same as on the right.  
There were no muscle atrophy, no abnormal muscle tone or 
bulk, and no abnormal movements.  The function of the joint 
was not affected by the nerve disorder.  The diagnosis was 
radiculopathy of the left arm due to left shoulder injury.  
There was nerve dysfunction and neuralgia was present.  There 
were no effects on the activities of daily living but severe 
effects on chores, shopping, exercise, sports, and 
recreation.  No effect on occupation was listed as it was 
noted that the veteran was not employed.  

In an addendum, in May 2007, it was noted that the veteran 
presented again for re-examination.  The range of motion had 
not changed.  There was weakened movement attributable to the 
left shoulder disability.  There was also excess fatigability 
after three to four repetitive shoulder movements.  It was 
not feasible to express the degree of additional motion loss.  
The examiner opined that the pain in the left shoulder could 
further limit functional ability during periods of repeated 
use.  It was not feasible to express the degree of additional 
range of motion loss or ankylosis either favorable or 
unfavorable.

The veteran currently receives a 20 percent rating, analogous 
to moderately severe muscle injury under DCs 5304-5203.  The 
evidence shows that the veteran is right hand dominant; 
therefore the left shoulder disability is evaluated as the 
minor extremity where applicable.  38 C.F.R. § 4.69.   

DC 5304 is for evaluation of Muscle Group IV which functions 
to stabilize the shoulder against injury in strong movements.  
The intrinsic muscles of the shoulder girdle include 
supraspinatus.  For the nondominant shoulder, a maximum 20 
percent rating is warranted for moderately severe or severe 
muscle injury.  38 C.F.R. § 4.73, DC 5304.  

Pursuant to 38 C.F.R. Part 4, DC 5203, a 10 percent rating is 
warranted for impairment of the clavicle or scapula when 
there is malunion or nonunion without loose movement (major 
or minor extremity).  A 20 percent evaluation requires 
nonunion with loose movement or dislocation (major or minor 
extremity).  The disability may be rated on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, DC 
5203.

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. § 
4.45(f).  Arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, DC 5010.   

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. § 
4.71a, DC 5003.   

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  For forward 
elevation (flexion) and abduction, normal range of motion for 
the arm is from the side of the body (zero degrees) to above 
the head (180 degrees) with the mid-point of 90 degrees where 
the arm is held straight out from the shoulder.  For external 
rotation, normal range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
head (90 degrees).  For internal rotation, normal range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the torso (90 degrees).  38 
C.F.R. § 4.71, Plate I.  

Limitation of motion of the minor arm warrants a 20 percent 
rating if arm motion is limited to the shoulder level or 
limited to mid-way between the side and shoulder level.  A 30 
percent rating is warranted if motion is not greater than 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201. 

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis. The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia of a peripheral nerve characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  The term 
incomplete paralysis, with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124.

After reviewing the entire medical record, the Board finds 
that a disability rating in excess of 20 percent for the 
veteran's left shoulder disability of myalgia of the left 
supraspinatus muscle with traumatic arthritis is not 
warranted.  However, the Board finds that a separate rating 
for neuralgia is warranted.    

A private physician wrote that under the American Medical 
Association (AMA) Guides for the Evaluation of Permanent 
Impairment 5th Edition, the veteran's disability would 
warrant a 30 percent evaluation.  These Guides, however, are 
not applicable to the evaluation of claims for VA benefits.  
Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Thus, the Board must follow the criteria shown in the 
regulations applicable to claims for VA benefits by which the 
Board is bound.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, § 4.1.  

The veteran's left shoulder disability, rated at 20 percent 
disabling, is given the maximum rating under DC 5304 for 
injury of Muscle Group IV for a non-dominant shoulder.  Under 
DC 5203, for impairment of the clavicle or scapula, the 
maximum rating is also 20 percent.  However, the disability 
can also be rated on impairment of function of the contiguous 
joint.  Although the evidence confirms limitation of motion 
in the veteran's service-connected minor arm, the record 
contains no evidence of movement restricted to 25 degrees 
from the side to warrant a 30 percent rating under DC 5201.  

The Board has also considered an increased rating for 
functional impairment due to pain.  However, the veteran is 
already receiving a disability rating based on symptomatology 
that includes limitation of motion and functional loss due to 
pain on motion.  The VA examiner in February 2007 stated 
there was no additional limitation of motion following 
repetitive use.  On re-examination in May 2007, the examiner 
noted that the range of motion had not changed.  Additional 
findings were of weakened movement with excess fatigability 
after repetitive shoulder movements.  The examiner opined 
that left shoulder pain could further limit functional 
ability during periods of repeated use.  However, the 
examiner noted that it was not feasible to express degree of 
additional loss of motion in these situations.  Even 
considering the effects of pain on use, the evidence of 
record does not show that there is any additional loss of 
function that causes the veteran's disability to more nearly 
approximate limitation of arm motion to 25 degrees from the 
side.  Accordingly, a higher rating based on functional loss 
due to pain is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, there is no 
basis for a rating in excess of 20 percent assigned.  The 
Board finds that the 20 percent rating assigned adequately 
reflects the clinically established impairment experienced by 
the veteran.

The Board has considered evaluating the veteran's service-
connected left shoulder disability under other diagnostic 
codes.  38 C.F.R. § 4.71a, Diagnostic Code 5202, provides for 
evaluation of shoulder and arm disability based on impairment 
of the humerus, such as loss of head of the humerus; 
nonunion, fibrous union, or malunion of the humerus; or 
recurrent dislocation at the scapulohumeral joint.  The 
record is negative for a diagnosis of any pathology set forth 
under DC 5202; therefore the Board finds that DC 5202 is not 
applicable.  Similarly, Diagnostic Code 5200 (for ankylosis 
of the scapula and humerus) is not applicable, as ankylosis 
is not shown.

The evidence shows that the veteran underwent surgery on his 
left shoulder in 1976, and, on examination, the scar has been 
consistently described as well-healed.  Thus, a separate 
evaluation for the surgical scar is not warranted.  38 C.F.R. 
§ 4.118.

There is medical evidence of record, however, which 
demonstrates separate symptomatology associated with 
peripheral nerves of the left upper extremity.  At a VA 
examination in February 2007, the VA examiner noted numbness 
and pain from the anterior shoulder to the left wrist.  The 
bicep and tricep nerves of the left upper extremity were 
affected and there was weakness of flexion and extension of 
the left elbow.  The function of the joint was not affected 
by the nerve disorder.  There were no affected nerves 
involved with sensory function.  The examiner diagnosed 
radiculopathy of the left arm due to left shoulder injury 
with nerve dysfunction and neuralgia.  Thus the evidence 
shows nerve dysfunction with subjective complaints of pain, 
and affecting the biceps and triceps of the left upper 
extremity, and neuralgia.  Based on the above, and with 
consideration of the reasonable doubt doctrine, the Board 
concludes that these findings show that the nerve injury 
affects different functions than the service-connected muscle 
injury and a separate 20 percent disability rating is 
warranted for neuralgia.  38 C.F.R. § 4.55; 4.124a, DC 8710.  
The evidence does not show symptoms indicative of more than 
mild symptomatology analogous to mild incomplete paralysis 
that would support a higher rating.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In this case, the Schedule is not inadequate.  
It has not been shown that the service-connected disability 
has required frequent periods of hospitalization or has 
produced marked interference with the veteran's employment.  
Therefore, the Board finds that referral for consideration of 
an extraschedular rating for this disability is not 
warranted.

In sum, based upon a full review of the record, the Board 
finds that the evidence supports the assignment of a separate 
20 percent disability rating for neuralgia of the left upper 
extremity adequately.  The assignment of that rating reflects 
the clinically established additional impairment experienced 
by the veteran.

However, the evidence preponderates against the claim for an 
rating greater than 20 percent for the musculoskeletal 
involvement of the veteran's service-connected myalgia of the 
left supraspinatus muscle with traumatic arthritis, and that 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to a rating in excess of 20 percent for a left 
shoulder disability of myalgia of the left supraspinatus 
muscle with traumatic arthritis is denied. 

Entitlement to a separate 20 percent rating pursuant to 
Diagnostic Code 8710 for neuralgia of the left upper 
extremity is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


